Citation Nr: 0921714	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 
1981.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Following the 
AMC's completion of the requested actions, the case has since 
been returned to the Board for further review.  



FINDINGS OF FACT

1.  All evidence necessary to decide the claim at issue has 
been obtained; VA has notified the Veteran of the evidence 
needed to substantiate her claim and obtained all relevant 
evidence designated by the Veteran.

2.  Service treatment records of the Veteran are largely 
unavailable through no fault on her part.  

3.  Based on the Veteran's credible, detailed account, the 
existence of an in-service left knee injury is conceded.  

4.  Evidence of a left knee disorder is first shown post-
service in or about 1998, but there is no competent, 
persuasive evidence linking the left knee disorder to the in-
service left knee injury.  

5.  The Veteran has failed to cooperate with VA in furnishing 
the means to obtain pertinent, post-service medical records 
relating to her left knee disorder, including that pertaining 
to left knee surgery, or presenting herself for a VA medical 
examination. 


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in June 2006, and on one or more prior occasions, in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests, 
including the most recent request to obtain service treatment 
and personnel records, post-service treatment records, and a 
VA medical examination with nexus opinion, appear to have 
been substantially completed as directed to the extent 
possible, and it is of note that the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete her claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to her through the RO's and AMC's VCAA letters of 
March 2002, January 2004, December 2004 and November 2005, 
June 2006, and March 2009.  The Veteran was thereby advised 
of the Court's holding in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
subsequent to the RO's initial rating action in August 2000, 
given that the VCAA did not become law until November 2000.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in May 2009, 
thereby curing any defect in the timing of the notice 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issue on appeal, in view 
of the fact that the record does not include any competent 
evidence of nexus between a left knee injury sustained by the 
Veteran and left knee disablement first shown many years 
after service discharge.  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  The RO and AMC have 
made repeated attempts to obtain complete service treatment 
and personnel records, but efforts have produced only the 
report of a medical examination at service entrance and 
assorted personnel records, many of which are illegible, 
which in no way reference any complaints or findings 
involving a left knee injury.  Multiple attempts to secure 
complete, legible records have been unsuccessful.  Where, as 
here, part of the veteran's service treatment records are 
presumed lost through no fault of the appellant, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), and efforts relating thereto, albeit 
unsuccessful, have been undertaken.  In all, sufficient 
efforts to obtain the above referenced service personnel and 
treatment records have been made.  It is also pertinent to 
note that, as explained in more detail, below, the occurrence 
of a left knee injury during service is not in dispute; the 
primary impediment to a grant of service connection here is 
the absence of any medical evidence of residuals of such an 
injury until many years post-service and the lack of a 
competent opinion linking a current left knee disorder to the 
in-service trauma.   

Additionally, pursuant to the Board's various remands, the 
Veteran has been requested on multiple occasions to provide 
input, including a written consent for release of private 
medical records, to which she has repeatedly failed to 
respond.  While it is true that the veteran's address has 
changed on several occasions since 2000, every effort has 
been made to utilize the most current address of record in 
the RO's and AMC's attempts to communicate with the Veteran.  
She has not regularly updated her address with VA personnel 
and in those limited instances when correspondence was 
returned by postal authorities, an address search was 
undertaken by VA personnel and the correspondence was mailed 
to the corrected address.  In all, the Board finds that the 
Veteran has been provided with ample opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the United States Court of Appeals of Veterans 
Claims has stated that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."   
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under the above 
circumstances, to decide this appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the Veteran has been provided a 
meaningful opportunity to participate in development of her 
claim.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Notice is taken that the Board by its June 2006 remand 
requested that the AMC afford the Veteran a VA medical 
examination in order to ascertain the nature and etiology of 
her claimed left knee disorder and obtain a nexus opinion as 
to the relationship of current disability to service.  On 
remand, the Veteran was timely advised of the date, time, and 
location of the requested examination, but she failed to 
report.  Given the post-service medical evidence that is of 
record, the absence of any abnormal post-service objective 
findings or a diagnosis of a left knee disorder until 
approximately 17 years after service discharge, the lack of a 
competent opinion linking the claimed disability to service, 
and the Veteran's failure to report for a scheduled VA 
examination, the Board finds that there is no further duty to 
provide a medical examination and/or opinion.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.
\
Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for 
certain chronic diseases, to include arthritis, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran contends that her left knee disability began 
during or as the result of service.  She asserts that she 
injured her left knee during physical training at Parris 
Island in either July or August of 1979 when undergoing basic 
training.  The Veteran recalls being able to return to duty 
within a week, but reinjured the left knee in June 1980 while 
attending advanced training in Millington, Tennessee.  She 
further contends that she was treated for a snapped posterior 
cruciate ligament (PCL) and a stretched anterior cruciate 
ligament (ACL), which required the application of a cast.  
The Veteran claims that in November 1980, she was once again 
placed in a cast and treated for chronic pain syndrome in El 
Toro, California.  She also asserts that she has been 
required to wear a heel-to-toe cast several times during the 
1980s, following her discharge from service. 

As noted above, where the service medical records are lost 
and presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare, supra.  The 
Board finds the veteran's account of a left knee injury and 
treatment during service is very specific.  Affording the 
benefit of the doubt to the Veteran, the Board will presume 
the veteran's accounts of a left knee injury during service 
to be credible.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The only service medical record in the claims file is the 
veteran's entrance examination conducted in July 1978, 
showing no complaints or findings attributable to a left knee 
disorder.  As note above, VA has been unable to locate the 
rest of the veteran's service treatment records, to include 
any sick call/morning reports and any records from the 
Surgeon General's Office.  Pursuant to the VA's many 
requests, the National Personnel Records Center has reported 
that the requested documents or information were not a matter 
of record.  VA has made multiple attempts to secure these 
records to no avail.  Service personnel records have been 
obtained, many of which are illegible, but they do not in any 
way reference the veteran's claimed left knee disorder.  

As noted earlier in this decision, in cases where the 
veteran's service treatment records are unavailable through 
no fault of the Veteran, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare, supra.  The Board's 
analysis of the veteran's claim is undertaken with this duty 
in mind.  However, this special duty does not require VA to 
engage in any "burden- shifting" analysis with respect to the 
veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's service medical records are destroyed in a fire).  
That is, the case law does not lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Post-service medical records show that in April 1998, the 
Veteran stated to a VA medical professional that she had 
undergone left knee reconstruction 13 years prior thereto.  
In May 1998, she reported having injured her knee in the 
military, and having a cast placed on the leg three to four 
times while in service.  In September 2000, a clinician noted 
that the Veteran had injured her ACL and PCL 15 years prior 
to said date.  In March 2001, it was noted that she had 
undergone reconstructive surgery of the left knee 15 years 
prior to the date of the clinical visit.  Various other VA 
treatment records indicate the existence of left knee 
disablement during the period from 1998 to 2001, within the 
course of the instant claim.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  

The medical evidence of record reflects a gap of 
approximately 17 years between service discharge and a 
diagnosis of left knee disablement.  The lack of evidence of 
treatment or contemporaneously recorded lay evidence during 
this period of time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, as noted above, 
the Court has held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

Also absent from the record is a competent evidence linking 
current disability of the veteran's left knee to any remote 
incident of service.  It is again pertinent to point out that 
the Veteran was scheduled for a VA examination that would 
have included an opinion regarding the contended causal 
relationship but she failed to report for that evaluation.  
While the Veteran may indicate that her current left knee 
disorder bears a direct relationship to her in-service 
injury, as a layperson, she is not competent to provide an 
opinion requiring medical knowledge.  Espiritu, supra.  As a 
result, her own assertions as to medical etiology are not 
probative of the critical issue in this case of whether an 
existing left knee disorder is linked to an in-service 
injury.  See Boyer, Mercado-Martinez, supra.  

The Veteran is competent to report what comes to her through 
her senses, to include left knee pain, but she does not have 
medical expertise to provide a competent opinion regarding 
diagnosis and causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  As noted above, the gap of time of between in-
service symptoms and the first post- service medical evidence 
of his left knee disability, approximately 17 years, is, in 
itself, significant and it weighs against the veteran's 
claim.  Maxon, supra.  The Board finds that such negative 
evidence is more probative than the Veteran's allegations of 
ongoing left knee symptoms provided in conjunction for a 
claim for compensation many years after the injury at issue.  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left knee injury.  
On that basis, the veteran's appeal must be denied.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).









ORDER

Service connection for residuals of a left knee injury is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


